 OFFICE EMPLOYEESLOCAL2 (WASHINGTON GAS)Office and Professional Employees InternationalUnion,Local 2, AFL-CIO (Washington GasLight Company)andJanetLove Case 5-CB-5712December 30, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTThe General Counsel of the National Labor Re-lations Board, by the Regional Director for Region5, issued a complaint and notice of hearing on Feb-ruary 10, 1988,1 against the Respondent, Office andProfessional Employees International Union, Local2,AFL-CIO The complaint alleged the Respond-ent had engaged in and was engaging in unfairlaborpracticeswithin the meaning of Section8(b)(1)(A) of the National Labor Relations ActThe complaint alleged, in substance, that on orabout April 29, 1987, the Respondent demandedthat the Charging Party pay the Respondent a newinitiation fee or be discharged pursuant to the collective bargaining agreement in effect between theRespondent and Washington Gas Light Company(the Employer) The complaint further alleged thatthe Respondent engaged in the conduct describedabove because on or about June 5, 1986, theCharging Party resigned from membership in theRespondent and revoked her dues-checkoff author-izationThe Respondent filed an answer admittingin part and denying in part the allegations of thecomplaintOn June 13, the Respondent filed a Motion forSummary Judgment, seeking a dismissal of thecomplaint, and a brief in support with an attachment On June 16, the Board issued an order transferring the proceeding to the Board and a Noticeto Show Cause why the Respondents Motion forSummary Judgment should not be granted OnJuly 8, the Respondent, the General Counsel, andthe Charging Party executed a stipulation of factsAlso on July 8, the General Counsel and theCharging Party each filed a brief in opposition tothe Respondent's Motion for Summary JudgmentThe General Counsel also filed a Cross-Motion forSummary Judgment, seeking a finding of violationof Section 8(b)(1)(A) of the Act, with exhibits, in-cluding the stipulation, attachedThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel'All dates are 1988 unless otherwise indicated117On the basis of the stipulation, the briefs, and theentire record in this case, the Board makes the followingFINDING OF FACTS AND RULING ON THEMOTIONS FOR SUMMARY JUDGMENTIJURISDICTIONAt all times material, the Employer, a corpora-tion incorporated in Virginia and in the District ofColumbia, with offices and places of business inMaryland, Virginia, and the District of Columbiahas been engaged as a public utility in the transmis-sion, distribution, and sale of natural gas and relat-ed productsDuring the past 12 months, a repre-sentative period, the Employer derived gross revenues of $250,000 and purchased and received at itsDistrict of Columbia facilities goods and materialsvalued in excess of $50,000 directly from pointsoutside the District of Columbia The Employer isnow, and has been at all material times, an employer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the ActWe furtherfind that the Respondent is, and has been at alltimesmaterial,a labor organization within themeaning of Section 2(5) of the ActIIALLEGED UNFAIR LABOR PRACTICEThe issue is whether the Respondent has violatedSection 8(b)(1)(A) of the Actby demanding thatthe Charging Party pay the Respondent a new initiation fee or be discharged after she had resignedher full union membership,but had paid monthlydues to the Respondent whenever she was legallyrequired to do so under the collective-bargainingagreement between the Respondent and the Em-ployerA FactsThe parties' stipulation shows that before Febru-ary 1, 1987, the Charging Party worked at the Employer's Springfield, Virginia facilityAs of Febru-ary 1, 1987, she was transferred to the Employer'swork location in Rockville, Maryland The Em-ployer's clerical employees, including the ChargingParty, at both locations are part of the same bargaining unit and are covered by the same collective-bargaining agreement between the Respondentand the Employer, effective from June 23, 1986, toJune 1, 1989 From June 6 to June 22, 1986, thebargaining unit employees participated in an economic strikeThe complaint alleges, and the Respondentadmits, that around October 1974 the ChargingParty became a member of the Respondent, paidthe initiation fee, and executed a union dues check-292 NLRB No 22 118DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDoff authorizationHowever, about June 5, 1986, theday before a strike began, the Charging Party re-signed from the Respondent and revoked her dues-checkoff authorization The agreement between theRespondent and the Employer containsa union-securityprovision providing that after a certainperiod persons employed by the Employer shallbecome union members or tender the equivalentdues as a condition of continued employment Anaffidavit from the Respondent's president, DonaldM Haines, states that as Virginia law prohibitsunion-security provisions, the Charging Party's res-ignationwas accepted and she was considered anonmember According to Haines' affidavit, no fur-ther demands of any kind were made on theCharging Party until she was transferred by herEmployer to Maryland The parties stipulated that,sinceMarch 1987, the Charging Party has met andmaintained her "financial core membership obliga-tions," except for the payment of a new initiationfee 2 The Respondent admits the complaint allegation that about April 29, 1987, it demanded that theCharging Party pay the Respondent a new initiation fee or be discharged pursuant to the unionsecurity provision noted aboveB Contentions of the PartiesIn support of its Motion for Summary Judgmentseeking dismissal of the complaint, the Respondentstates that it did not demand a new initiation feefrom the Charging Party because she had resignedin 1986 and revoked her dues-checkoff authorizationRather, the Respondent states that once theCharging Party resigned she was a stranger tothe Union and its constitution requires any personseeking to become a member to pay an initiationfee 3 The Respondent argues that the proviso toSection 8(b)(1)(A) provides that the right of a labororganization to determine its own rules regardingacquiring and retaining membership therein shallnot be impaired by that section Thus, the Re-spondent concludes that it may legally require anew initiation fee from the Charging PartyThe General Counsel, in opposition to the Re-spondent'sMotion for Summary Judgment and insupport of her Cross-Motion for Summary Judgment, states that the Charging Party had paid aninitiation fee before resigning and is not a new em-ployee nor a new applicant for membership There-fore, the only difference between the ChargingParty and other members of the bargaining unit isthat she had exercised her right to resign The Respondent's demand for another initiation fee, theGeneral Counsel argues, therefore violates Section8(b)(1)(A)The Charging Party contends that she has notsought to become a member of the Respondentsince her resignation Further, she has continuallymet every "financial core" dues obligation to theRespondent that could lawfully be required There-fore, the Charging Party argues that as she has already paid an initiation fee and has continuallybeen employed by the same employer within thesame bargaining unit represented by the Respondent at all times relevant, the demand for a secondinitiation fee is unlawfulIIIDISCUSSIONWe agree with the General Counsel and theCharging Party 4InProfessional Engineers Local 151 (General Dy-namics),272 NLRB 1051 (1984), the Board dealtwith the interpretation and application of Section8(b)(1)(A) of the Act in regard to a union's requir-ing second initiation fees from employees who hadresigned full membership in the union In that casetwo employees had paid an initiation fee whenhired but resigned their memberships during aneconomic strikeWhen a new contract with aunion-security clause became effective, the unioninformed those two employees that they had to reapply for membership and they were later in-formed that they had to pay another initiation feeeven if they did not become full members TheBoard noted that the two employees had paid aninitiation fee when hired, had paid periodic dues atall times when required to do so by contract, hadmaintained their status as employees of the employ-er at all times relevant, and had never left the unitThe Board concluded "that the only difference between the Charging Parties and other unit membersrelied on by the Union to justify its assessment ofadditional initiation feeswas their resignations "The Board therefore held "that the imposition ofthe additional initiation fees on the Charging Parties acted as a penalty for the exercise of their Section 7 rights " Id at 10522 By letter dated July 17 1987 the Respondents attorney informed theCharging Party that the Respondent would no longer seek to have herpay dues for February 19872The Respondent notes that its constitution provides for the issuanceof a withdrawal card to any member requesting samewho isleavingthe jurisdiction of the local union orthe InternationalUnion These members may re enter without payment of a new initiation fee The Respondent indicates that the Charging Party made no request for such a card forwhich she was in any eventineligible°We reject any implication in the Respondent s brief that the ChargingParty wasattemptingto become a full member of the Respondent andwas therefore rightly chargedan initiationfeeRather it is clear that sheonly sought to fulfill her financial core obligations once she was transferred to the Maryland location in 1987 and the parties have stipulatedthatexcept for the payment of an initiation fee which is at issue in thiscase the Charging Party has metand maintainedher financial coremembershipobligations since March 1987 OFFICE EMPLOYEESLOCAL 2 (WASHINGTON GAS)119Here, similarly, the Charging Party had paid aninitiation fee, had paid periodic dues at all timeswhen they could have legally been required of her,had maintained her status as an employee of theEmployer at all times relevant and had never leftthe bargaining unitUnder these circumstances, asinGeneral Dynamics,the only difference betweenthe Charging Party and other members of the bar-gaining unit which was relied on by the Respondent tojustify its assessment of a new initiation fee isthat she exercised her right to resignWe thereforeconclude that the imposition of a second initiationfeeon the Charging Party acted as a penaltyagainst the Charging Party for her exercise of herSection 7 rights and find that the Respondent vio-lated Section 8(b)(1)(A) of the Act 5 Accordingly,the Respondent's Motion for Summary Judgment isdenied, and the General Counsel's Cross-Motionfor Summary Judgment is granted 6CONCLUSIONS OF LAW1Washington Gas Light Company is an em-ployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act2The Respondent is a labor organization withinthe meaningof Section 2(5) of the Act3The Respondent, by demanding Janet Lovepay a second initiation fee or be discharged pursuant to the collective bargaining agreement in effectbetween the Respondent and the Employer, restrained and coerced her in the exercise of therights guaranteed her by Section 7 of the Act, andthereby engaged in an unfair labor practice withinthe meaning of Section 8(b)(1)(A) of the Act4 The aforesaid unfair labor practiceis an unfairlabor practice affecting commerce within the meaning of Section 2(6) and (7) of the ActREMEDYHaving found that the Respondent has engagedin and is engaging in certain unfair labor practiceswithin the meaning of Section 8(b)(1)(A) of theAct,we shall order it to cease and desist therefromWe shall also order the Respondent to rescind the unlawful demand for another initiationfeeWe shall also order the Respondent to post anappropriate notice to members5The Respondent attempts to distinguishGeneral Dynamicsarguing arelevant consideration in that case was that employees who retainedtheirmembership between contracts were not required to pay anotherinitiation fee even though they were not required to pay dues during thatperiod to maintain their membership in good standingThe Board in itsdiscussion however did not rely on that fact nor do we find it significant here6 See alsoTeamsters Local 439 (Tracy American Ready Mix)281NLRB 1232 (1986) enfd 837 F 2d 888 (9th Cir 1988)1The General Counsel requests that the Order include a visitatorialclauseWe find no need for such a remedial provision in the circumORDERThe NationalLaborRelations Board orders thatthe Respondent,Office and Professional EmployeesInternationalUnion, Local2,AFL-CIO, its offi-cers,agents,and representatives, shall1Cease and desist from(a)Demanding or imposing initiation fees as apenalty against employees who resign from unionmembership,but who continue to tender dues as legaily required by a valid union-security agreement(b) In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed them by Section7 of the Act2Take the following affirmative action necessary to effectuate the policiesof the Act(a)Rescind the unlawful demand for another ini-tiation fee which was made on Janet Love becauseof her act of resigning from the Union(b)Post at its business office and meeting hallcopies of the attached notice marked"Appendix "8Copies of the notice,on forms provided by the Re-gional Director for Region 5, after being signed bythe Respondent's authorized representative, shall bepostedby theRespondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where notices to members are customarily posted Reasonable steps shall be taken by the Respondent toensure that the notices are not altered,defaced, orcovered byany other material(c) Sign and return to the Regional Director sufficient copies of the notice for posting by Washing-ton Gas LightCompany,ifwilling,at all placeswhere notices to employees are customarily posted(d)Notify theRegionalDirector in writingwithin 20days from the date ofthisOrder whatsteps the Respondent has taken to complystances of this case SeeCherokeeMarine Terminal287 NLRB 1080(1988)8If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted by Order of the NationallLabor Relations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations BoardAPPENDIXNOTICE ToMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice 120DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWE WILL NOT demand or impose initiation feesas a penalty against employees who resign fromunionmembership,butwho continue to tenderdues as legally required by a valid union-securityagreementWE WILL NOT in any like or related manner re-strain or coerce you in the exercise of the rightsguaranteed you by Section 7 of the ActWE WILL rescind the initiation fee imposed onJanet Love because she resigned from union membershipOFFICE AND PROFESSIONAL EMPLOYEES INTERNATIONAL UNION, LOCAL2,AFL-CIO